SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-K x ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended July 31, 2011 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file No.0-21019 Pure Bioscience, Inc. (Exact name of registrant as specified in charter) Delaware 33-0530289 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1725 Gillespie Way El Cajon, California92020 (Address of principal executive office, including zip code) (619) 596-8600 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b)of the Act: None Securities registered pursuant to Section12(g)of the Act: Common Stock, $0.01 par value Indicate by check mark whether the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. YesoNox Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13or15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company (as defined in Rule 12b-2 of the Act). See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YesoNox The aggregate market value of the registrant’s voting stock held by non-affiliates, as of the last day of the registrant’s second quarter of the fiscal year ended July 31, 2011, was approximately $69,389,216 (computed on the basis of the last trade of the common stock on the NASDAQ Capital Market on January 31, 2011). As of October 25, 2011, there were 40,955,457 shares of the registrant’s common stock, $0.01 par value per share, outstanding. Other Information As used in this Form 10-K, the terms “we”, “us”, “our”, “PURE” and “the Company” refer to Pure Bioscience, Inc. a Delaware corporation, and its subsidiary, on a consolidated basis, unless otherwise stated. TABLE OF CONTENTS Page PART I Item 1.
